The demurrer to the indictment relied upon is to the effect that the facts stated therein do not constitute a crime for the reason that the first subdivision of section 384h of the Penal Code, under which the indictment was drawn, is unconstitutional and void. The question, therefore, raised for consideration is the constitutionality of that act and no other question is presented for determination. Whether the indictment is defective in failing to charge certain facts or the statute is wanting in some particular to make it effective, are questions with which we have nothing to do upon this review. The question discussed upon the argument of this appeal was the constitutionality of the eight-hour clause of the statute. This was the question raised by the demurrer and I think that it should now be decided by this court. If questions other than this are to be now determined then I think a reargument should be ordered so that the court may have the aid to be derived from a careful discussion of the questions by counsel.
BARTLETT, MARTIN and VANN, JJ., concur with CULLEN, J. PARKER, Ch. J., and WERNER, J., concur in the result on the sole ground that the indictment is insufficient because it fails to allege that the contract therein referred to was made subsequent to the enactment of the statute, but they dissent from even the expression of a doubt as to the power of the state to enforce its constitutional mandate by making a violation thereof a crime, whether such violation arises under contract with the state or otherwise. HAIGHT, J., dissents.
Order reversed, etc. *Page 95